           Case 1:20-cr-00528-AJN Document 30 Filed 02/18/21 Page 1 of 4



                                                                                             2/18/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :    20-CR-528 (AJN)
                                                                       :
PHILLIP SANTIAGO,                                                      :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        An oral argument in this matter is scheduled for Tuesday, February 23, 2021 at 9:00

A.M. and will proceed by teleconference. To access the conference, parties and the public

should call the Court’s dedicated conference line 888-363-4749 and use access code 9196964#.

        In accordance with the Court’s Emergency Individual Rules and Practices in Light of

COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan, counsel should

adhere to the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             4. If there is a beep or chime indicating that a new caller has joined while counsel is
                speaking, counsel should pause to allow the Court to ascertain the identity of the
                new participant and confirm that the court reporter has not been dropped from the
                call.
         Case 1:20-cr-00528-AJN Document 30 Filed 02/18/21 Page 2 of 4




       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant and return the completed form at least 24 hours prior

to the proceeding. Defense counsel may sign on the Defendant’s behalf if authorized by the

Defendant to do so.




       SO ORDERED.


Dated: February 18, 2021                             __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                 2
              Case 1:20-cr-00528-AJN Document 30 Filed 02/18/21 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
PHILLIP SANTIAGO,
                                           Defendant.                             20-cr-528 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies


____      Conference

          I have been charged in an indictment with violations of federal law. I understand that I have a right to be
          present at all conferences concerning this indictment that are held by a judge in the Southern District of New
          York, unless the conference involves only a question of law. I understand that at these conferences the judge
          may, among other things, 1) set a schedule for the case including the date at which the trial will be held, and
          2) determine whether, under the Speedy Trial Act, certain periods of time should be properly excluded in
          setting the time by which the trial must occur. I have discussed these issues with my attorney and wish to
          give up my right to be present at the conferences. By signing this document, I wish to advise the court that I
          willingly give up my right to be present at the conferences in my case for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney be
          permitted to represent my interests at the proceedings even though I will not be present.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment, my
client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver form.
I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence. I
will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of the
proceedings, if requested.

Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




Addendum for a defendant who requires services of an interpreter:




                                                                     3
            Case 1:20-cr-00528-AJN Document 30 Filed 02/18/21 Page 4 of 4



I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                    Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          4
